Case 19-50031-btpb Doc 26 Entered 08/04/19 12:21:48 Page 1 of 44/2019 12:00:01pm

Fill in this information to identify your case:

Debtor 1 BRAD _L. CONRADO
First Name Middle Name Last Name

Debtor 2 HOLLI J CONRADG

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number 19-50031

{if known) Check if this is an

amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 42/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

(J No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

List All Secured Claims

2. List all secured claims. If a creditor has more than one secured

 

 

claim, list the creditor separately for each claim. If more than one Column A Column B Column C
creditor has a particular claim, list the other creditors in Part 2. As Amount ofclaim Value ofcollateral Unsecured
much as possible, list the claims in alphabetical order according to the Do not deduct the —_ that supports this portion
creditor's name. value of collateral clalm If any
[2 | Describe the property that
secures the claim: $7,400.00 $2,000.00 $5,400.00
ACCEPTANCE NOW FURNITURE

Creditors name
5501 HEADQUARTERS DR.
Number Street

 

 

As of the date you file, the claim is: Check all that apply.
1) Contingent

 

 

PLANO TX 75024 [) Unliquidated
City Slate ZIP Code [7 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.

{_] Debtor 1 only

() Debtor 2 only

fy] Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

( An agreement you made (such as mortgage or secured car loan)
( Statutory lien (such as tax lien, mechanic's lien}
( Judgment lien from a lawsuit
Other (including a right to offset)
Check if this claim relates Purchase Money
to a community debt

Date debt was incurred 2018 Last 4 digits of account number

 

Add the dollar value of your entries In Column A on this page. Write
that number here: $7,400.00

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1
Case 19-50031-btb Doc 26 Entered 08/04/19 12:21:48 Page 2 of défpa/2019 12:00:01pm

Debtor 1 BRAD L. CONRADO
Debtor2  HOLLI J. CONRADO

Additional Page

 

After listing any entries on this page, number them
sequentially from the previous page.

Case number {if known) _19-50031

 

[22]

PRIME ACCEPTANCE

 

Creditors name

200 WEST JACKSON STREET #720

 

Number Street

 

 

CHICAGO IL 69606

 

City State ZIP Code

Who owes the debt? Check one.
[[] Debtor 1 only

(LJ Pabtor 2 only
Debtor 1 and Debtor 2 only
oO At least one of the debtors and another

fy] Check if this claim relates
to a community debt

Date debt was incurred 11-18
34 MONTH LOAN

[2a]

SOUTHERN CASCADES

 

Creditor's name

150 N. BARTLETT STREET

 

Number Street

 

 

MEDFORD OR _ 97501

 

City State_ZIP Code

Who owes the debt? Check one.

(J Debtor 1 only

() Debtor 2 only

Debtor 1 and Debtor 2 only

(7 Atleast one of the debtors and another

fv] Check if this claim relates
to a community debt

Date debt was incurred 9-16
66 MONTH LOAN

Add the dollar value of your entries in Column A on this page. Write

that number here:

If this is the last page of your form, add the dollar value totals from

all pages. Write that number here:

 

 

 

 

 

 

 

 

Column A Column B Column C
Amountofclaim Value of collateral Unsecured
Donotdeductthe that supportsthis portion
value of collateral claim If any
Describe the property that
secures the claim: $10,200.00 $6,000.00 $4,200.06
2005 FORD F150 (approx.
111,000 miles)
As of the date you file, the claim is: Check all that apply.
CJ Contingent
L] Uniliquidated
OD Disputed
Nature of lien. Check all that apply.
(DO An agreement you made {such as mortgage or secured car loan)
( Statutory lien (such as tax lien, mechanic's lien)
(J Judgment lien from a lawsuit
Other (including a right to offset)
Purchase Money
Last 4 digits of account number __
Describe the property that
secures the claim: $13,300.00 $5,000.00 $8,300.00
2013 HYUNDAI SONATA
(approx. &7,000 miles)
As of the date you file, the claim is: Check all that apply.
C Contingent
[G Unliquidated
Ly Disputed
Nature of lien. Check all that apply.
[1 An agreement you made (such as mortgage or secured car loan)
[I] Statutory lien (such as tax lien, mechanic's lien)
{J Judgment lien from a lawsuit
Other (including a right to offset)
Purchase Money
Last 4 digits of account number __
—_ $23,500.00
$30,900.00
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2
Case 19-50031-btb Doc 26 Entered 08/04/19 12:21:48 Page 3 of88@4/2019 12:00:02pm

 

Fill in this information to identify your case:

 

 

Debtor 7 BRAD L. CONRADO
First Name Middle Name Last Name

Debtor 2 HOLLI J. CONRADO

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number 19-50031

(if known} M1 Check if this is an

amended filing

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts

on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Bo not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page

to this page. On the top of any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
( No. Goto Part 2.
Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
claim. For each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and
show both priority and nonpricrity amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
24 $1.00 $1,00 $0.00
See Last 4 digits of account number ee
1280 TYLER WAY When was the debtincurred? VARIES

 

Number Street

As of the date you file, the claim is: Check all that apply.
0 Contingent

 

 

 

Unliquidated
SPARKS NV 89431 Disputed
City State ZIP Code U}
Who incurred the debt? Check one. Type of PRIORITY unsecured claim:

Debtor 1 only f4] Domestic support obligations

LJ Debtor 2 only
Debtor 1 and Debtor 2 only
(LJ At least one of the debtors and another

Check if this claim is for a community debt

Is the claim subject to offset?
No

oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Taxes and certain other debts you owe the government
[J Claims for death or personal injury while you were
intoxicated
(] Other. Specify

page 1
Case 19-50031-btp Doc 26 Entered 08/04/19 12:21:48 Page 4 of 0864/2019 12:00:02pm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 BRAD L. CONRADO
Debtor2 =HOLLI J. CONRADO Case number (if known) _ 19-50031
Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the Total claim Priority Nonpriority
previous page. amount amount
2.2 $4,000.00 $4,000.00 $0.00
INTERNAL REVENUE SERVICE
Priority Creditors Name Last 4 digits of account number _
P.O, BOX 7346 When was the debt incurred? 2015-16
Number Street
As of the date you file, the claim is: Check all that apply.
Contingent
liquid
PHILADELPHIA PA__19101 DD oapued
City State ZIP Code O
Who incurred the debt? Check one. Type of PRIORITY unsecured claim:
Debtor 1 only [] Domestic support obligations
Debtor 2 only Taxes and certain other debts you awe the government
Debtor 1 and Debtor 2 only Claims for death or personal injury while you were
[J At least one of the debtors and another intoxicated
Check if this claim is for a community debt OO Other. Specify
Is the claim subject to offset?
No
LJ Yes
2.3 $1.00 $1.00 $0.00
ae FA Last 4 digits of account number oe
2555 RIO ALAYNE When was the debt incurred? VARIES
Number Street
As of the date you file, the claim is: Chack all that apply.
Contingent
fiqui
SPARKS NV__89436 SD eputed
City State = ZIP Code O
Who incurred the debt? Check one. Type of PRIORITY unsecured claim:

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
(J Atleast one of the debtors and another
fy] Check if this claim is for a community debt
Is the claim subject to offset?
No
LI Yes

Official Form 106E/F

Domestic support obligations

(J Taxes and certain other debts you owe the government
Claims for death or personal injury while you were
intoxicated

( Other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

page 2
Case 19-50031-btob Doc 26 Entered 08/04/19 12:21:48 Page 5 ofcbG4/2019 12:00:02pm

Debtor 1
Debtor 2

BRAD L. CONRADO
HOLLI J, CONRADO

Case number (if known) _ 1719-50031

era List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured ciaims against you?

OO No. You have nothing to report in this part. Submit this form to the court with your other schedules.

VI Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
type of claim itis. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

 

41

AD ASTRA RECOVERY SERVICE
Nonpriority Creditors Name

7330 W. 33rd STREET N. SUITE 118
Number Street

 

 

 

 

 

 

WICHITA KS 67205
City Slate ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
[L Debtor 2 only
Debtor 1 and Debtor 2 only
LD Atleast one of the debtors and another

fy] Check if this claim is for a community debt
Is the claim subject to offset?

v1 No
oO Yes

4.2

AMCOL
Nonpriority Creditors Name

P.O. BOX 21625
Number Street

 

 

 

 

 

 

 

COLUMBIA sc 29221
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
[J] Atleast one of the debtors and another

fy] Check if this claim is for a community debt
Is the claim subject to offset?

No
oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

___ $1,500.00
Last 4 digits of account number _ _
When was the debtincurred? 2012-14

As of the date you file, the claim is: Check all that apply.
(4 Contingent

CO Uniiquidated

( Disputed

Type of NONPRIORITY unsecured claim:
(J Student toans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[ Debts to pension or profit-sharing plans, and other similar debts
7] Other. Specify
Collecting for - RAPID CASH

$200.00
Last 4 digits of account number

When was the debt incurred? 2019
As of the date you file, the claim is: Check all that apply.
(J Contingent

Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
oO Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Collecting for - MEDICAL

page 3
Case 19-50031-btb Doc 26 Entered 08/04/19 12:21:48 Page 6 ofokGs/2019 12:00:02pm

Debtor 1
Debtor 2

BRAD L. CONRADO
HOLL! J. CONRADO

Case number (if known) _19-50031

 

PE vour NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

43

 

 

 

 

Business & Professional Coll Serv.
Nonpriority Creditors Name
816 S. Center Street

 

 

 

 

Number Street

Reno NV 69501
City State ZIP Code
Who incurred the debt? Check one.

(J Debtor 1 only
Debtor 2 only
fy] Debtor 1 and Debtor 2 only
oO At least one of the debtors and another
Check if this claim is for a community debt

Is the claim subject to offset?
No

oO Yes
4.4

CAPITAL BANK
Nonpriority Creditors Name
1 CHURCH STREET SUITE 100

 

 

 

 

 

Number Street

 

 

ROCKVILLE MD 20850

 

City State ZIP Code
Who incurred the debt? Check one.
Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 onty
oO At least one of the debtors and another

fy] Check if this claim is for a community debt

Is the claim subject to offset?
fy] No

Oo Yes
4.5

CEP AMERICA CALIFORNIA
Nonpriority Creditors Name
P.O. BOX 582663

 

 

 

 

 

Number Street

 

 

 

MODESTO CA 95358
City State = ZIP Code
Who incurred the debt? Check one.

Debter 1 only
Debtor 2 only
Debtor 1 and Debter 2 only
( Atleast one of the debtors and another
f¥] Check if this claim is for a community debt
Is the claim subject to offset?
I No
Oo Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$1,000.00
Last 4 digits of account number _

When was the debt incurred? 2012-18

As of the date you file, the claim is: Check all that apply.
CJ Contingent

( Unliquidated

[CD Disputed

Type of NONPRIORITY unsecured claim:
([] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Collecting for - MEDICAL

$150.00
Last 4 digits of accountnumber
When was the debtincurred? 2018

As of the date you file, the claim is: Check all that apply.
(C1 Contingent

oO Unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
[ Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

$100.00
Last 4 digits of accountnumber
When was the debtincurred? 2019
As of the date you file, the claim is: Check all that apply.

C1 Contingent
(J Unliquidated

(CO Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Medical Bills

page 4
Case 19-50031-btb Doc 26 Entered 08/04/19 12:21:48 Page 7 of da@4/2019 12:00:02pm

Debtor 1
Debtor 2

BRAD L. CONRADO
HOLLI J. CONRADO

Case number {if known) _ 19-50037

era Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

 

 

 

 

 

4.6
CLARK COUNTY COLLECTION
Nonpriority Creditors Name

8860 W. SUNSET RD. #100
Number Street

 

 

 

LAS VEGAS NV 89148
City Stele ZIP Code
Whe incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
{] Atleast one of the debtors and another
Check if this claim is for a community debt
Is the claim subject to offset?
No

oO Yes

47

 

 

 

 

Collection Service of Nevada

 

 

 

 

 

Nonpriority Creditor's Name

777 Forest Street

Number Street

Reno NV 89509
City State ZIP Code
Who incurred the debt? Check one.

Ci Debtor 1 only
Debtor 2 only
Debtor + and Debtor 2 only
(J Atleast one of the debtors and another
Check if this claim is for a community debt

Is the claim subject to offset?
No

oOo Yes

4.8

CREDIT ONE BANK
Nonpriority Creditors Name
P.O. BOX 98872

Number Street

 

 

 

 

 

 

 

LAS VEGAS NV 89193
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor i and Debtor 2 only
oOo At least one of the debtors and another
Check if this claim is for a community debt
Is the claim subject to offset?
No
| Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$200.00
Last 4 digits of account number

When was the debtincurred? 2014
As of the date you file, the claim is: Check all that apply.

(J Contingent
(CD Untiquidated
DO Disputed

Type of NONPRIORITY unsecured claim:
( Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Collecting for - DOLLAR LOAN

$100.00
Last 4 digits of account number __
When was the debtincurred? 2018
As of the date you file, the claim is: Check all that apply.

CJ Contingent
( Uniiquidated

( Disputed

Type of NONPRIORITY unsecured claim:
[J Student loans
LL) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Dabts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Collecting for - MEDICAL BILLS

$500.00
Last 4 digits of accountnumber 3 7 2 0

When was the debtincurred? 2017-48

As of the date you file, the claim is: Check all that apply.

C1 Contingent
( Unliquidated

( Disputed

Type of NONPRIORITY unsecured claim:
Student loans

[J Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

[] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

page 5
Case 19-50031-btb Doc 26 Entered 08/04/19 12:21:48 Page 8 of 08@4/2018 12:00:02pm

Debtor 4
Debtor 2

BRAD L. CONRADO
HOLLI J. CONRADO

Case number (if known) _19-50031

 

Eira Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.9

CREDIT ONE BANK
Nonpriority Creditors Name
P.O. BOX 98872

 

 

 

 

 

 

 

 

Number Street

LAS VEGAS NV 89193
City State ZIP Code
Who incurred the debt? Check one,

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
(J At least one of the debters and another

Check if this claim is for a community debt

Is the claim subject to offset?
No
oO Yes

4.10

ENHANCED RECOVERY CORP.
Nonpriority Creditors Name

8014 BAYBERRY RD.

Number Street

 

 

 

 

 

 

 

JACKSONVILLE FL 32256
City Slate ZIP Code
Who incurred the debt? Check one.

Debtor 7 only
Debtor 2 only
Debtor 1 and Debtor 2 only
( Atleast one of the debtors and another

Check if this claim is for a community debt

Is the claim subject to offset?
f] No

oO Yes

4.11

GOLD ACCEPTANCE
Nonpriority Creditors Name
P.O. BOX 1889

Number Street

 

 

 

 

 

 

 

ORANGE CA 92856
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
oO At least one of the debtors and another

7] Check if this claim is for a community debt

Is the claim subject to offset?
No
oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Totat claim

$500.00
Last4 digits ofaccountnumber 6 4 4 5

When was the debtincurred? 2018

As of the date you file, the claim Is: Check all that apply.

[Li Contingent
[ Uniiquidated

OO Disputed

Type of NONPAIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
() Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

$200.00
Last 4 digits ofaccount number
When was the debtincurred? 2045
As of the date you file, the claim is: Check all that apply.

CJ Contingent
() Unliquidated

( Disputed

Type of NONPRIORITY unsecured claim:
[] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[J Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Collecting for - CHARTER

$6,400.00
Last 4 digits ofaccountnumber
When was the debtincurred? 2017

As of the date you file, the claim is: Check all that apply.

0 Contingent
CO Unliquidated
oO Disputed

Type of NONPRIORITY unsecured claim:
[] Student loans
Obligations ansing out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
DEFICIENCY BALANCE

page 6
Case 19-50031-btpb Doc 26 Entered 08/04/19 12:21:48 Page 9 ofobGs/2019 12:00:02pm

Debtor 1
Debtor 2

BRAD L. CONRADO
HOLLI J. CONRADO

Case number (if known) _ 19-50031

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

 

4.12
HARRIS

Nonpriority Creditors Name

111 W. JACKSON BLVD. SUITE 400

Number Street

 

 

 

 

 

CHICAGO tL 60604
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
LJ Atleast one of the debtors and another
fy] Check if this claim is for a community debt
ls the claim subject te offset?
fy No
Oo Yes

4.13

 

 

 

 

Hospital Collection Service

 

 

 

 

 

Nonpriority Creditor's Name

876 S. Center Street

Number Street

Reno NV 89501
City Stale ZIP Code
Who incurred the debt? Check one.

[ Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
B At least one of the debtors and another

Check if this claim is for a community debt
Is the claim subject to offset?

No
oO Yes

4.14

ILC. SYSTEMS
Nonprionity Creditor's Name
P.O. BOX 64378

Number Street

 

 

 

 

 

 

 

ST. PAUL NIN 55164
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor i and Debtor 2 only
oO At least one of the debtors and another
Check if this claim is for a community debt
Is the claim subject to offset?
No
oC Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$600.00
Last 4 digits ofaccount number
When was the debtincurred? 2018
As of the date you file, the claim is: Check all that apply.

0 Contingent
oO Unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:
[DO Student toans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Collecting for - MEDICAL

$4,500.00
Last 4 digits of account number _ _

When was the debtincurred? 2013-19
As of the date you file, the claim is: Check all that apply.

C1 Contingent
[ Unliquidated
(C] Disputed

Type of NONPRIORITY unsecured claim:
[FD Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Medical Bills

$100.00
Last4 digits of accountnumber
When was the debtincurred? 2017
As of the date you file, the claim is: Check all that apply.

01 Contingent
( Unaliquidated

CO Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specity
Collecting for - AT&T DIRECTV

page 7
Case 19-50031-btdb Doc 26 Entered 08/04/19 12:21:48 Page 10 ofpdéi2019 12:00:02pm

Debtor 1
Debtor 2

BRAD L. CONRADO
HOLLI J. CONRADO

Case number (if known) _ 19-50037

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.45

IQ DATA INTERNATIONAL
Nonpriority Creditor's Name

1010 SE EVERETT MALL WAY #100

 

 

 

 

 

Number Street

 

 

 

EVERETT WA 98208
City State ZIP Code
Who incurred the debt? Check one.

(] Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another

fy] Check if this claim is for a community debt
Is the claim subject to offset?

fw] No
oO Yes

4.16
NATIONWIDE CREDIT, INC.

 

 

 

 

 

Nonpriority Creditors Name
P.O, BOX 14581

Number Street

 

 

DES MOINES 1A 50306
City Slate ZIP Gode

Who incurred the debt? Check one.
Debtor 1 only
Debtor 2 only

Debtor 1 and Debtor 2 only

[J Atleast one of the debtors and another

fy] Check if this claim is for a community debt
ts the claim subject to offset?

No

CI Yes

4.17

NORTHERN NEVADA MED. CENTER
Nonpniority Creditors Name

C/O THRIVE

Number Street

1919 S. JONES, SUITE B

 

 

 

 

 

 

LAS VEGAS NV 89146
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
(J Atleast one of the debtors and another
fy] Check if this claim is for a community debt

Is the claim subject to offset?
No

oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$3,700.00
Last 4 digits of account number __
When was the debtincurred? 2013
As of the date you file, the claim is: Check all that apply.

0 Contingent
( Ualiquidated

(I) Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Collecting for - VERONA APTS.

$500.00
Last 4 digits of account number

2019
As of the date you file, the claim is: Check all that apply.

DD Contingent
() Unliquidated

CO Disputed

When was the debt incurred?

Type of NONPRIORITY unsecured claim:
Student loans
( Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Collecting for - EASY PAY

$1,700.00
Last 4 digits of account number _

When was the debtincurred? 2018-19

As of the date you file, the claim is: Check all that apply.
(J Contingent

Ci] Unliquidated

[] Disputed

Type of NONPRIORITY unsecured claim:

[J Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

((] Pabts to pension or profit-sharing plans, and other similar debts
Other. Specily
Medical Bills

page 8
Case 19-50031-btb Doc 26 Entered 08/04/19 12:21:48 Page 11 obdk&/2019 12:00:02pm

Debtor 1
Debtor 2

BRAD L. CONRADO
HOLLI J. CONRADO

Case number (if known) _ 19-50031

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.18

ONE NEVADA C.U.
Nonpriority Creditors Name
2645 S. MOJAVE AD.

Number Street

 

 

 

 

 

 

 

LAS VEGAS NV 89121
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
CO Debtor 2 only
Debtor 1 and Debtor 2 only
CO Atleast one of the debtors and another

[4] Check if this claim is for a community debt
ls the claim subject to offset?

1 No
ol Yes

4.19

PROFESSIONAL FINANCE CO.
Nonpriority Creditors Name

5754 W. 11th STREET SUITE 100
Number Street ~~

 

 

 

 

 

 

 

GREELEY co 60634
City State ZIP Code
Whe incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
CD Atleast one of the debtors and another

fy] Check if this claim is for a community debt
Is the claim subject to offset?

 

 

 

 

 

 

 

 

 

No
CO Yes
4,20
RENOWN HEALTH
Nonpriority Creditors Nama
P.O. BOX 30006
Number Street
RENO NV 89520
City State ZIP Code
Who incurred the debt? Check one.

( Bebtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
[ Atleast one of the debtors and another
fy] Check if this claim is for a community debt
Is the claim subject to offset?
wv No
C] Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$500.00
Last 4 digits of account number _ __

When was the debtincurred? 2012-18

As of the date you file, the claim is: Check all that apply.

0 Contingent
( Uniiquidated
oO Disputed

Type of NONPRIORITY unsecured claim:
[) Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fv] Other. Specify
Unpaid Loan

$500.00
Last 4 digits of accountnumber
When was the debtincurred? 2018

As of the date you file, the claim is: Check all that apply.
(0 Contingent

Unliquidated
0 Disputed

Type of NONPRIORITY unsecured claim:
(i Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Collecting for - MEDICAL

$2,700.00
Last4 digits ofaccountnumber
When was the debtincurred? 2078-19
As of the date you file, the claim is: Check all that apply.
0 Contingent
DD Unliquidated
LJ Disputed

Type of NONPRIORITY unsecured claim:
(J Student loans
Obligations arising aut of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Medical Bills

page 9
Case 19-50031-bib Doc 26 Entered 08/04/19 12:21:48 Page 12 Obshda2019 12:00:02pm

Debtor 1
Debtor 2

BRAD L. CONRADO
HOLLI J. CONRADO

Case number (if known) _19-50031

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.21
RMS

 

 

 

 

 

Nonpriority Creditors Name
P.O. BOX 19646

Number Street

 

 

MINNEAPOLIS MN 55419
City State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only
Debtor 2 only

Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Check if this claim is for a community debt

(s the claim subject to offset?
No
OO Yes

4,22

SAN JOAQUIN GENERAL HOSP,
Nonpriority Creditors Name
P.O. BOX 1439

 

 

 

 

 

Number Street

 

 

 

FRENCH CAMP CA 95231
City State ZIP Code
Who incurred the debt? Check one.

Debter 1 only
Debter 2 only
Debter 1 and Debtor 2 only
oO At least one of the debtors and another
Check if this claim is for a community debt

Is the claim subject to offset?
No
oO Yes

4,23

SIERRA EMERGENCY PHYSICIANS
Nonpriority Creditors Name

P.O. BOX 258874

Number Street

 

 

 

 

 

 

 

OKLAHOMA CITY OK 73125
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debter 2 only
Debtor 1 and Debtor 2 only
[7 Atleast one of the debtors and another
fy] Check if this claim is for a community debt
ls the claim subject to offset?
vw No
CJ Yes

OCfticial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$700.00
Last 4 digits of account number

When was the debt incurred?

2019
As of the date you file, the claim is: Check all that apply.
LD Contingent
[J Unliquidated
DD Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Collecting for - PROGRESSIVE INS.

$5,900.00
Last 4 digits of account number

2018
As of the date you file, the claim is: Check ali that apply.

C1 Contingent
(J Unliquidated

CO Disputed

When was the debt incurred?

Type of NONPRIORITY unsecured claim:
ol Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(1 Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Medical Bilis

$500.00
Last 4 digits of account number _ __

When was the debt incurred? 2018-1 9

As of the date you file, the claim is: Check all that apply.
(1 Contingent

CO Uniiquidated

CO Disputed

Type of NONPRIORITY unsecured claim:
oO Student loans
Obligations arising oul of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Medical Bills

page 10
Case 19-50031-btb Doc 26 Entered 08/04/19 12:21:48 Page 13 Obékéi2019 12-:00:03pm

Debtor 1
Debtor 2

BRAD L. CONRADO
HOLLI J. CONRADO

Case number (if known) _ 1719-50031

era Your NONPRIORITY Unsecured Claims -- Continuation Page

Aiter listing any entries on this page, number them sequentially from the

previous page.

 

4.24

STATE OF NEVADA
Nonpriority Creditors Name

DEPARTMENT OF EMPLOYMENT
Number Street

500 E. THIRD STREET

 

 

 

 

 

CARSON CITY NV 89713
City State ZIP Code
Who incurred the debt? Check one.

Debtor 7 only
Debtor 2 only
Debtor 1 and Debtor 2 only
Ol At least one of the debtors and another

Check if this claim is for a community debt
Is the claim subject to offset?

No

(] Yes

4.25

U.S. DEPT OF EDUCATION
Nonpriority Creditor's Name
P.O. BOX 5609

Number Street

 

 

 

 

 

 

 

GREENVILLE TX 75403
City State ZIP Coda
Who incurred the debt? Check one.

Debtor 7 only
( Debtor 2 only
Debtor 1 and Debtor 2 only
( Atleast one of the debtors and another

fy] Check if this claim is for a community debt
Is the claim subject to offset?

| No
Oo Yes

4.26

UNITED FINANCE

Nonpricrity Creditors Name

1833 AUBURN WAY N. SUITE “A"
Number Street

 

 

 

 

 

 

 

AUBURN WA 98002
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
CO Debtor 2 only
Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another
fy] Check if this claim is for a community debt
Is the claim subject te offset?
fw No
Oo Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$2,900.00
Last 4 digits of account number _ _.

When was the debtincurred? 2018

As of the date you file, the claim is: Check all that apply.

C1 Contingent
[J unliquidated

C7 Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(J Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
OVERPAYMENT OF UNEMPLOYMENT

$32.00
Last 4 digits ofaccountnumber
When was the debt Incurred? 2011
As of the date you file, the claim is: Check all that apply.

CD Contingent
[] Uniiquidated

(CD Disputed

Type of NONPRIORITY unsecured claim:
oO Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debis
Other. Spacify
Student Loan

$11,100.00
Last 4 digits of account number

When was the debtincurred? 2013
As of the date you file, the claim is: Check all that apply.
[] Contingent

DO Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
CD Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
DEFICIENCY BALANCE

page 11
Case 19-50031-btb Doc 26 Entered 08/04/19 12:21:48 Page 14 Obéé61/2019 12:00:03pm

Debtor 1 BRAD L. CONRADO
Debtor2 WHOLLIJ. CONRADO Case number (if known) _ 19-50031

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
any debts in Parts 1 or 2, do not fill out or submit this page.

 

NORTHERN NEVADA MEDICAL CENTER On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O, BOX 31001-0827 Line 4.17 of (Check one): [] Part 1: Creditors with Priority Unsecured Claims

 

Ni
umber Street Part 2: Creditors with Nonpriority Unsecured Claims

 

 

Last 4 digits of account number _ _

PASADENA CA _91110-0827
City State ZIP Coda

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 12
Case 19-50031-btb Doc26 Entered 08/04/19 12:21:48 Page 15 ObskGj2019 12:00:03pm

Debtor 1 BRAD L. CONRADO
Debtor2 = HOLLI J. CONRADO Case number (if known) _19-50031

AE aca the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
28 U.S.C. § 159. Add the amounts for each type of unsecured claim.

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $2.00
from Part 1
6b. Taxes and certain other debts you owe the government 6b. $4,000.00
6c. Claims for death or personal injury while you were intoxicated 6c. $0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6a. + $0.00
6e. Total, Add lines 6a through 6d. 6d. $4,002.00
Total claim
Total claims = 6f._ Student loans 6f, $0.00
from Part 2
6g. Obligations arising out of a separation agreement or divorce 6g. $0.00
that you did not report as priority claims
6h. Debts to pension or profit-sharing plans, and other similar 6h. $0.00

debts

6i. Other. Add all other nonpriority unsecured claims. Write that amount here. — 6i. + $46,782.00

 

Gj. Total. Add lines 6f through Gi. gj. $46,782.00

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 13
Case 19-50031-btb Doc 26 Entered 08/04/19 12:21:48 Page 16 Obékia/2019 12:00:03pm

Fill in this information to identify your case:

 

 

 

Debtor 1 BRAD L. CONRADO
First Name Middle Name Last Name

Debtor 2 HOLLI J. CONRADO

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Casanumber  19-50031 f¥] Check if this is an
(if known) amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 26 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No
(] Yes. Name of person Attach Sankruptey Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

Under penalty of perjury, | declare that vetoed the summary and schedules ied with this declaration and that they are
true and correct.

BACZSX yy

 

 

BRAD L. CONRADO, Debtor 1 HGLLIJ. CONRADO, Debtor 2
Date 08/04/2019 Date 08/04/2019
MM/OD0/YYYY MM/DD/YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules page 1
